DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/05/2022 have been fully considered but they are not persuasive. 
Applicant argues that Cain does not teach creating a storage policy that includes a placement rule identifying a disk group tag.  The examiner disagrees.  Cain discloses a “storage virtualization system and a policy engine thereof that can create a virtual persistent volume that aggregates a plurality of different underlying storage volumes that may be provisioned from different types of storage systems” [par. 0013] wherein volume groups are identified when a storage operation is received and the policy engine executes policy based storage management [par. 0113].
Applicant also argues that Cain does not teach placing persistent data for a VM that is associated with the storage policy on one or more disk groups tagged with the disk group tag in accordance with the placement rule.  The examiner disagrees.  These elements are disclosed in Cain [par. 0113] wherein storage requests are mapped to tagged volume groups and their associated virtual volumes using policy based storage management of the policy engine.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cain [US 2021/0397356].
Claim 1, Cain discloses a method for enabling multiple storage tiers in a hyperconverged infrastructure (HCI) cluster [par. 0015], the method comprising: creating, by a computer system, first and second pluralities of disk groups in the HCI cluster [par. 0095], each disk group in the first plurality of disk groups having capacity storage devices of a first type and each disk group in the second plurality of disk groups having capacity storage devices of a second type [choosing storage devices by type, par. 0027-0030]; tagging, by the computer system, each disk group in the first plurality of disk groups with a first disk group tag; tagging, by the computer system, each disk group in the second plurality of disk groups with a second disk group tag [use of volume group identifiers, par. 0097]; creating, by the computer system, a first storage policy that includes a first placement rule identifying the first disk group tag; and at a time of provisioning a virtual machine (VM) in the HCI cluster that is associated with the first storage policy, placing, by the computer system, persistent data of the VM on one or more of the first plurality of disk groups in accordance with the first placement rule identifying the first disk group tag [policy engine accesses particularly tagged groups, par. 0113].
Claim 2, Cain discloses the method of claim 1 further comprising: creating a second storage policy that includes a second placement rule identifying the second disk group tag; and at a time of provisioning another VM in the HCI cluster that is associated with the second storage policy, placing, by the computer system, persistent data of said another VM on one or more of the second plurality of disk groups in accordance with the second placement rule identifying the second disk group tag [policy engine accesses particularly tagged groups based on the request, par. 0113].
Claim 3, Cain discloses the method of claim 1 wherein the capacity storage devices of the first plurality of disk groups exhibit a first level of storage performance and wherein the capacity storage devices of the second plurality of disk groups exhibit a second level of storage performance different from the first level of storage performance [choosing storage devices based on their characteristics, and therefore, their performance, par. 0029-0030].
Claim 4, Cain discloses the method of claim 3 wherein the first disk group tag indicates the first level of storage performance and wherein the second disk group tag indicates the second level of storage performance [par. 0029-0030 and 0097].
Claim 5, Cain discloses the method of claim 3 wherein the first level of storage performance corresponds to a level of storage performance required by the VM [par. 0027-0030].
Claim 6, Cain discloses the method of claim 1 wherein the persistent data of the VM is not placed on any of the second plurality of disk groups [volume mapping is used to accurately access the appropriate volume identifier during an access operation, par. 0098].
Claim 7. Cain discloses the method of claim 1 wherein at least one disk group in the first and second pluralities of disk groups is determined automatically by the computer system by: querying hardware device information of one or more physical storage devices in a host system of the HCI cluster; and grouping, based on the hardware device information, the one or more physical storage devices into the at least one disk group.
Claims 8-21 are rejected using the same rationale as Claims 1-7 above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133